       Case 2:19-cv-00205 Document 1 Filed on 07/30/19 in TXSD Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                CORPUS CHRISTI DIVISION
     UNITED STATES OF AMERICA,                §
                                              §
                  Plaintiff,                  §
                                              §
     versus                                   §     Civil Action ______________
                                                                  C-19-205
                                              §      (CDCS: 2015A71719/2015A71749)
     Sonia Velasquez,                         §
                                              §
                  Defendant.                  §

                                                  Complaint

1.      Jurisdiction. The district court has jurisdiction because the United States is a party. See

        U.S. CONST., art III, § 2, and 28 U.S.C. § 1345.

2.      Venue. The defendant resides in Nueces County, Texas, and may be served with process

        at 102 W Avenue B, Robstwon, TX 78380.

3.      The Debt. The debt owed to the United States arose through a promissory note.

        The debt on the date of the Certificate of Indebtedness was:

        (A) CDCS 2015A71719

        A.       Current principal                                              $          1,906.48

        B.       Interest (capitalized and accrued)                             $          1,596.10

        C.       Administrative fees, costs, penalties                          $            400.00
                 (Including $400.00 Filing fee)


        D.       Attorney's fees                                                $            785.00

        E.       Balance due                                                    $          4,687.58


        F.       Prejudgment interest accrues at 8.00% per annum being $0.42 per day.
     Case 2:19-cv-00205 Document 1 Filed on 07/30/19 in TXSD Page 2 of 2



     (B) CDCS 2015A71749

     A.       Current principal                                             $        2,001.81

     B.       Interest (capitalized and accrued)                            $          935.29

     C.       Administrative fees, costs, penalties                         $          400.00
              (Including $400.00 Filing fee)


     D.       Attorney's fees                                               $          785.00

     E.       Balance due                                                   $        4,122.10


     F.       Prejudgment interest accrues at 3.12% per annum being $0.17 per day.


     Total Due (CDCS 2015A71719 and 2015A71749).                            $        8,809.68

     G.      The current principal in paragraph 3(A)A and 3(B)A is after credits of $4,148.04.

4.   Default. The United States has demanded that the defendant pay the indebtedness,

     and the defendant has failed to pay it.

5.   Prayer. The United States prays for judgment for:

     A.      The sums in paragraph 3, pre-judgment interest, administrative costs, and post-
             judgment interest.

     B.      Attorney's fees; and,

     C.      Other relief the court deems proper.

                                                  Respectfully submitted,

                                                  CERSONSKY, ROSEN & GARCÍA, P.C.

                                                     /s/ M. H. Cersonsky
                                               By:________________________________
                                                   M. H. Cersonsky, TBN: 04048500
                                                   1770 St. James Place, Suite 150
                                                   Houston, Texas 77056
                                                   Telephone: (713) 600-8500
                                                   Fax: (713) 600-8585

                                                  Attorneys for Plaintiff
Case 2:19-cv-00205 Document 1-1 Filed on 07/30/19 in TXSD Page 1 of 1
Case 2:19-cv-00205 Document 1-2 Filed on 07/30/19 in TXSD Page 1 of 1
